Order entered April 22, 2021




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00912-CR

               AUSTON BRYCE ARMSTRONG, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

              On Appeal from the 86th Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 20-00259-86-F

                                 ORDER

     Before the Court is appellant’s April March 19, 2021 unopposed third

motion for an extension of time to file his brief. We GRANT the motion and

ORDER appellant’s brief due on May 18, 2021.


                                         /s/   ERIN A. NOWELL
                                               JUSTICE